y




                                      MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00069-CR

                CHARLES TREVAUGHN TIGG BLAKEY, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

      Appeal from the 185th District Court of Harris County (Tr. Ct. No. 1394420)

TO THE 185TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 18th day of August, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
              The cause heard today by the Court is an appeal from the judgment
      signed by the court below on June 27, 2014. After inspecting the record of
      the court below, it is the opinion of this Court that it has no jurisdiction over
      the appeal. It is therefore CONSIDERED, ADJUDGED, and ORDERED
      that the appeal be dismissed.

             The Court orders that this decision be certified below for observance.

      Judgment rendered August 18, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 30, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT